t c summary opinion united_states tax_court ronald w ramey and joni j ramey petitioners v commissioner of internal revenue respondent docket no 1776-00s filed date douglas s chiapuzio for petitioners robert v boeshaar for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent sections refer to the internal_revenue_code in effect for the year in issue _9- respondent determined a dollar_figure deficiency in income_tax for petitioners’ taxable_year the sole issue for our consideration is whether proceeds received by joni j ramey petitioner in settlement of an action under the fair labor standards act of flsa ch sec_1 b 52_stat_1060 current version pincite u s c secs b are for personal_injury_or_sickness and excludable from her gross_income under sec_104 background’ in employees the class of payless drugstores inc payless filed a class action lawsuit under the flsa in the u s district_court for the district of idaho the lawsuit one of these employees was petitioner the class alleged that despite managerial-sounding titles and job descriptions they were in fact hourly employees who were required to work overtime without compensation as relief the class sought to be paid time-and-a-half for all the hours worked in excess of the statutory limit of hours liquidated_damages in an amount equal to the unpaid overtime compensation and attorneys’ fees and costs in date the class action was settled for dollar_figure million and the plaintiffs sought judicial approval of the settlement in a memorandum in support of their motion the facts were fully stipulated -3- plaintiffs explained that the cash settlement was to be distributed as follows all plaintiffs receive a dollar_figure allocation appropriate individuals receive dollar_figure deposition scheduling allocation dollar_figure deposition attending allocation and named plaintiffs receive a dollar_figure representation allocation hach individual’s claim is valued based on the fluctuating average workweek calculation the hours claimed are taken from the interviews of plaintiffs by plaintiff’s counsel the hourly rate is determined from payless payroll records all overtime hours and individual claims between two years prior to the consent date and date are given of calculated value to discount for a potential finding of no liability all overtime hours and individual claims for the time period between two and three years of their consent date are given of calculated value to discount for a finding of no liability all overtime hours claimed for the time period between date and three years prior to an individual’s consent date are given of calculated value to recognize the limited although existing possibility that plaintiffs could have recovered for this time period the individual’s claim is then totaled the remaining portion of the settlement that is the total settlement minus the amount allocated for participation and back wage sec_1s apportioned the same ratio as that of each individual’s calculated back wages to -4-- the total of the calculated back wages for the class the sum of the participation allocation the back wages allocation and the liquidated_damages allocation equals each individual’s total recovery from the individual’s total recovery the contractual attorney fee is then subtracted each individual is then allocated a share of the costs of the litigation based on the same ratio as that person’s total recovery to the total settlement proceeds that share of the costs is then subtracted the settlement allocation was approved by the court on date on date the plaintiffs entered into a settlement agreement and release the agreement contains the statement that all settlement proceeds are paid to the plaintiffs on account of personal injuries emphasis added moreover the release contains the following paragraph release of payless by the plaintiffs in exchange for the payment of the amount set forth in paragraph below plaintiffs hereby release and discharge payless from all actions claims or demands for damages liabilities costs or expenses which the plaintiffs individually or collectively have against payless on account of or in any way arising out of the claims that were asserted or that could have been asserted in the lawsuit by the plaintiffs which lawsuit is hereby acknowledged as not fully plead sic further including but not limited to claims for personal injuries intentional infliction of emotional distress negligent infliction of emotional distress and from all known claims whether based in tort statute or contract which are based in whole or in part or arise out of or in any way relate to the lawsuit and anything done or allegedly done by payless arising out of or in conjunction with or relating to the employment of any and or all plaintiffs prior to date by payless on date pursuant to the above settlement petitioner received a payment of dollar_figure dollar_figure back wages dollar_figure designated as liquidated_damages from which attorney’s fees of dollar_figure were deducted for a net payment of dollar_figure petitioner did not report any portion of the dollar_figure on her income_tax return respondent determined that petitioner must include the dollar_figure in her gross_income respondent also allowed petitioner dollar_figure as a miscellaneous itemized_deduction for attorney’s fees incurred to collect back wages petitioner contends that the dollar_figure settlement is not includable in her gross_income she argues that at least percent of her award is attributable to a recovery for the intentional and or negligent infliction of emotional distress and is excludable under sec_104 a respondent counters that the dollar_figure in damages was not paid on account of personal injuries instead respondent contends that the settlement proceeds resulted from the claim set forth in the complaint---the flsa claim which does not provide for personal injury compensation respondent also contends that any on brief respondent argues that attorney’s fees should not be excluded from petitioner’s gross_income however the guestion of whether attorney’s fees are excludable was not raised by petitioners as an issue in this case accordingly there is no need to address respondent’s argument - settlement language to the contrary was a naked attempt to gualify under sec_104 and therefore should be disregarded discussion sec_61 provides that all income from whatever source derived is included in gross_income except as otherwise provided this definition of gross_income is broadly construed see 515_us_323 accordingly any statutory exclusions from income must be narrowly construed id one such exclusion provided for in sec_104 is that damages received whether by suit or agreement and whether as lump sums or periodic_payments are excluded from gross_income if those damages were received on account of personal injuries or sickness however two requirements must be met commissioner v schleier supra pincite sec_1_104-1 income_tax regs first the claims from which the lawsuit arose and upon which it settled must be based upon tort or tort type rights commissioner v schleier supra pincite second the damages must have been received on account of personal injuries or sickness id for the exclusion to apply both requirements must be satisfied id jacobs v commissioner t c memo it must be noted here that a personal injury is different from an economic injury a personal injury includes nonphysical injuries such as those affecting emotions reputation or character 504_us_229 the nature of the claim first we consider whether the claim settled was based upon a tort or tort type cause of action from the record before us we consider the evidence the stipulated facts the complaint and the intent of the payor 87_tc_1294 affd 848_f2d_81 6th cir 87_tc_236 affd 835_f2d_67 3d cir 80_tc_1104 there is no dispute that the complaint arose under the flsa to recover unpaid overtime compensation liquidated_damages attorney’s fees and costs it is well settled that an action under the flsa in and of itself is not based upon a tort or tort type right see jacobs v commissioner supra the flsa was enacted to establish minimum wages and maximum hours for employees and it does not provide for personal injury compensation see 324_us_697 jacobs v commissioner supra the only relief available under the flsa is the payment of back wages and liguidated damages for excessive hours worked see u s c n but see small_business job protection act of publaw_104_188 sec a 110_stat_1838 which amended sec_104 to provide that for amounts received after date a personal injury is limited to a physical injury on the other hand an economic injury includes injuries such as those arising out of the unlawful deprivation of either full wages earned or the opportunity to earn them id - sec_216 these liquidated_damages are intended to compensate employees not for personal injury but for damages that may be too obscure or difficult to estimate because of the delay of wage payment see 316_us_572 accordingly if a claim arose solely under the flsa petitioner would most likely fail to meet the test of commissioner v schleier supra however petitioner argues that along with the flsa claim another claim existed--the intentional and or negligent infliction of emotional distress petitioner contends that this and not the flsa claim was the claim upon which the lawsuit was settled indisputably no claims for personal injury were alleged in the class action pleadings nevertheless petitioner points out that under 180_f3d_859 7th cir the absence of an allegation does not bar the existence of a tort claim or the ability of the parties to settle upon it we agree that claims need not be specifically enumerated to be the basis of a settlement nonetheless the payor must be aware of that claim id practically speaking the complaint is petitioner claims that she experienced dry heaves and had to take prescription tagamet to prevent an ulcer she also claims that her marriage suffered because of job-related stress -9- the easiest way to prove a payor’s awareness however if a payor’s awareness can be shown by other means then the lack of a formal complaint does not bar either the existence of that claim or its ability to be the basis of a settlement id petitioner argues that payless and its attorneys did know about her claim for the intentional and or negligent infliction of emotional distress petitioner claims that she told the class action attorneys about her physical injury and sickness and that this information was conveyed to payless’ attorneys during the settlement negotiations petitioner argues that language in the settlement documents such as the release reflects the attorneys’ knowledge of her injuries in that regard the release a acknowledges that the lawsuit was not fully plead and b discharges payless of any other claims including but not limited to claims for personal injuries intentional infliction of emotional distress and negligent infliction of emotional distress petitioner argues that because the discharge of the tort claims follows the acknowledgment that the lawsuit was not fully pleaded it proves that payless and its attorneys knew and were admitting that the tort claims existed and could still be pleaded we acknowledge that this statement may indicate a generalized knowledge of payless’ attorneys that injuries existed within a broad class of claimants however from looking at the --10- language there is no way to tell for certain that payless and its attorneys knew of petitioner’s particular situation in fact this could merely be a concession made by payless’ attorneys to settle the claim quickly while this statement benefited petitioner and other plaintiffs for tax purposes it made no difference to payless moreover when analyzing similar release language in a previous case we held that generic blanket type statements would not suffice jacobs v commissioner supra accordingly petitioner has failed to meet the first requirement under 515_us_323 an action under the flsa is not based upon a tort or tort type right additionally petitioner has not shown that her claim for the intentional and or negligent infliction of emotional distress existed so as to qualify for exclusion of damages under sec_104 a the nature of the damages even if petitioner had shown that her claim of intentional and or negligent infliction of emotional distress existed we would still need to consider whether the damages were received on account of that specific claim under sec_104 it is irrelevant that a tort claim existed if payless paid damages only for the flsa claim for this reason there must be an actual link between the claim of intentional and or negligent infliction of emotional distress and the amount_paid pipitone v united --11- states supra pincite in making this determination we must examine the terms of the agreement id pincite in particular we examine the agreement language that all settlement proceeds were paid on account of personal injuries petitioner contends that this sentence irrefutably proves that part of the liquidated_damages were received on account of her personal injuries petitioner further contends that under 105_tc_396 affd 121_f3d_393 8th cir we must accept the terms of the parties’ agreement unless facts and circumstances deem otherwise respondent counters that liquidated_damages in a flsa lawsuit by their very nature are not and cannot be on account of personal injuries see overnight motor transp co v missel supra pincite rather liquidated_damages compensate plaintiffs for back wages and incidental costs id in light of this respondent contends that the inclusion of this language was a naked attempt by the plaintiffs to bring the proceeds under sec_104 despite petitioner’s contention that we must accept the agreement’s terms we cannot blindly accept labels which parties attach to transactions see 102_tc_116 affd in part revd in part 70_f3d_34 5th cir peaco v commissioner tcmemo_2000_122 more --12 - importantly the facts and circumstances in the record in this case do not support petitioner’s claim first the language is not supported by the evidence in our record we know that all proceeds were not paid on account of personal injury plaintiffs in their memorandum in support of the motion for judicial approval allocated all settlement proceeds according to back wages attorney’s fees and lawsuit involvement we find it significant that there was no allocation for personal injury when the parties to the class action meticulously provided for all of the items involved in the flsa claim petitioner dismisses this as a mere technicality we cannot so easily ignore this aspect----especially in light of the fact that petitioner admits on brief that up to percent of the proceeds could have been received on account of the flsa claim second this language does not show a direct link between the tort claim and a specific amount of money it is well settled that failure to show the specific amount of the payment allocable to the claims of tort or tortlike damages for personal injuries results in the entire amount’s being presumed not to be excludable wise v commissioner tcmemo_1998_4 see also jacobs v commissioner tcmemo_2000_59 considering that exclusions from income including those in sec_104 are narrowly construed we cannot accept petitioner’s contentions on this record that the uncorroborated and equivocal statements in the agreement and release are sufficient to show petitioner’s personal injury or gualification for exclusion pipitone v united_states f 3d pincite citing 917_f2d_1033 7th cir affg t c memo we hold that the damages received were on account of the flsa for back wages liquidated_damages attorney’s fees and costs and not for personal injury to the extent not herein discussed we have considered all other arguments made by the parties and conclude they are moot or without merit to reflect the foregoing decision will be entered for respondent
